                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DARRINGTON, et al.,

                      Plaintiffs,
                                                        CIVIL ACTION
           v.                                           NO. 18-04265


MILTON HERSHEY SCHOOL,

                      Defendant.


                                      ORDER

      AND NOW, this 3rd day of April, 2019, after consideration of Plaintiffs’ Motion

for Leave to File an Amended Complaint, (ECF No. 11), Defendant’s Response, (ECF

No. 14), and Plaintiffs’ Reply, (ECF No. 15), it is ORDERED that the Motion is

DENIED.



                                                     BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.
